Name: Commission Regulation (EEC) No 3794/87 of 17 December 1987 amending Regulations (EEC) No 1637/87 and (EEC) No 1639/87 opening, allocating and providing for the administration of Community tariff quotas for certain agricultural products originating in Morocco or Tunisia
 Type: Regulation
 Subject Matter: tariff policy;  Africa;  Europe
 Date Published: nan

 18 . 12 . 87 Official Journal of the European Communities No L 356/37 COMMISSION REGULATION (EEC) No 3794/87 of 17 December 1987 amending Regulations (EEC) No 1637/87 and (EEC) No 1639/87 opening, alloca ­ ting and providing for the administration of Community tariff quotas for certain agricultural products originating in Morocco or Tunisia and which replaces the present nomenclature ; whereas the validity of Regulations (EEC) No 1637/87 and (EEC) No 1639/87 which refer to the nomenclature of the Common Customs Tariff is extended beyond 1 January 1988 ; Whereas , in consequence, these Regulations should be adjusted according to the combined nomenclature ; Whereas such adjustment is purely technical without involving any change in the substance, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), and in particular Article 15 thereof, Whereas Council Regulations (EEC) No 1637/87 (2) and (EEC) No 1639/87 (3) opened Community tariff quotas at zero duty for certain wines originating in Morocco and apricot pulp originating in Turkey for the period 1 July 1987 to 30 June 1988 as provided for in preferential Agreements concluded with those countries ; Whereas Regulation (EEC) No 2658 /87 has established , with effect from 1 January 1988 , the new nomenclature for goods, known as the combined nomenclature , which meets the requirements of both the Common Customs Tariff and the External Trade Statistics of the Community HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1637/87 is hereby amended as follows : The table appearing in Article 1 ( 1 ) is replaced by the following table : 'Serial No CN code Description Volume of tariff quota (hectolitres) Rate of duty (%) 09.1107 ex 2204 21 25 ex 2204 21 29 ex 2204 21 35 ex 2204 21 39 Wines* entitled to one of the following designations of origin : Berkane , Sais , Beni M'Tir, Guerrouane, Zemmour, Zennata of an actual alcoholic strength by volume not exceeding 15 % vol , in containers holding two litres or less , originating in Morocco 50 000 Free' Article 2 Regulation (EEC) No 1639/87 is hereby amended as follows : The table appearing in Article 1 ( 1 ) is replaced by the following table : 'Serial No CN code Description Volume of tariff quota (tonnes) Rate of duty (%) 09.0203 2008 2008 50 2008 50 91 Fruit , nuts and other edible parts of plants , otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included :  Apricots :   not containing added spirit :    Not containing added sugar, in immediate packings of a net content :     Of 4,5 kg or more 90 0' (') OJ NO L 256, 7 . 9 . 1987, p. 1 . (2) OJ No L 153 , 13 . 6 . 1987, p. 2 . (3) OJ NO L 153, 13 . 6 . 1987, p. 8 . No L 356/38 Official Journal of the European Communities 18 . 12. 87 Article 3 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1987 . For the Commission COCKFIELD Vice-President